Case 14-22645        Doc 51     Filed 03/19/19     Entered 03/19/19 12:16:42          Desc      Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-22645
         Charles W Brown
         Tilisa L Wright
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/18/2014.

         2) The plan was confirmed on 08/22/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/29/2016, 01/20/2017, 05/18/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/18/2015, 11/22/2016, 03/16/2018, 02/15/2019.

         5) The case was converted on 02/28/2019.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,300.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-22645        Doc 51      Filed 03/19/19    Entered 03/19/19 12:16:42                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $9,659.00
         Less amount refunded to debtor                           $83.71

 NET RECEIPTS:                                                                                     $9,575.29


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,500.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $471.69
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,971.69

 Attorney fees paid and disclosed by debtor:                 $500.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICASH LOANS LLC             Unsecured            NA       1,043.34         1,043.34        106.63        0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      3,600.00       2,465.45         2,465.45        272.09        0.00
 COLLECTION PROFESSIONALS INC    Unsecured         111.00        110.00           110.00           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            900.00      1,412.00         1,412.00        144.32        0.00
 COMENITY BANK                   Unsecured         313.00        313.44           313.44          34.59       0.00
 ECMC                            Unsecured           0.00          0.00             0.00           0.00       0.00
 HEBRON AUTO SALES               Unsecured      1,000.00            NA               NA            0.00       0.00
 HEBRON AUTO SALES               Secured           800.00        800.00           800.00        800.00      16.04
 ILLINOIS DEPT OF EMPLOYMENT SEC Unsecured      3,700.00       3,534.35         3,534.35        390.05        0.00
 ILLINOIS DEPT OF HEALTHCARE     Priority          450.00           NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE        Priority       2,279.00       2,312.99         2,312.99      2,312.99        0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA           0.01             0.01           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured            NA         350.00           350.00          35.77       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         403.00        350.00           350.00          35.77       0.00
 MARVA WILLIAMS                  Priority            0.00           NA               NA            0.00       0.00
 NICOR GAS                       Unsecured      2,800.00       2,349.90         2,349.90        259.34        0.00
 PERITUS PORTFOLIO SERVICES      Unsecured      5,461.00       5,461.33         5,461.33        602.71        0.00
 PRAIRIE EMERGENCY SERVICES      Unsecured            NA           0.00             0.00           0.00       0.00
 PREMIER BANKCARD/CHARTER        Unsecured         445.00        430.00           430.00          35.63       0.00
 PRESENCE HEALTH                 Unsecured            NA          65.00            65.00           0.00       0.00
 WORLD FINANCE CORP              Unsecured         406.00           NA               NA            0.00       0.00
 ZENITH ACQUISITION              Unsecured         743.00           NA               NA            0.00       0.00
 WEBBANK/FINGERHUT FRES          Unsecured         208.00           NA               NA            0.00       0.00
 WEST ASSET MANAGEMENT           Unsecured          96.00           NA               NA            0.00       0.00
 AT&T/WEST ASSET                 Unsecured          96.00           NA               NA            0.00       0.00
 PINNACLE                        Unsecured      1,804.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-22645        Doc 51       Filed 03/19/19    Entered 03/19/19 12:16:42             Desc         Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim       Principal      Int.
 Name                                Class    Scheduled      Asserted      Allowed        Paid         Paid
 PLAINS COMMERCE BANK             Unsecured         323.00           NA           NA            0.00       0.00
 PROVENA ST JOSEPH HOSPITAL       Unsecured         400.00           NA           NA            0.00       0.00
 REWARDS 660 DSB                  Unsecured         400.00           NA           NA            0.00       0.00
 SANTANDER CONSUMER USA           Unsecured           0.00           NA           NA            0.00       0.00
 METABNK/FHUT                     Unsecured         130.00           NA           NA            0.00       0.00
 METABNK/FHUT                     Unsecured         130.00           NA           NA            0.00       0.00
 MICHAEL ALEXANDER                Unsecured      1,400.00            NA           NA            0.00       0.00
 MIDLAND CREDIT MANAGEMENT IN Unsecured             792.00           NA           NA            0.00       0.00
 NATIONAL QUICK CASH              Unsecured      1,800.00            NA           NA            0.00       0.00
 NCOFIN/980/ILLINOIS STATE TOLL HWUnsecured         285.00           NA           NA            0.00       0.00
 MED BUSI BUR/EM STRATEGIES       Unsecured         400.00           NA           NA            0.00       0.00
 SECURITY FINANCE                 Unsecured         219.00           NA           NA            0.00       0.00
 SOURCE RECEIVABLE                Unsecured         907.00           NA           NA            0.00       0.00
 TEK COLLECT/EXTENDED CARE CON Unsecured            353.00           NA           NA            0.00       0.00
 FIRST PREMIER BANK               Unsecured         429.00           NA           NA            0.00       0.00
 FIRSTBKDE/CF                     Unsecured         654.00           NA           NA            0.00       0.00
 GA POWER                         Unsecured          59.00           NA           NA            0.00       0.00
 GENERAL SERVICES                 Unsecured         222.00           NA           NA            0.00       0.00
 HE STARK AGENCY/US CELLULAR      Unsecured      1,738.00            NA           NA            0.00       0.00
 HELLER & FRIZONE                 Unsecured         166.00           NA           NA            0.00       0.00
 HOME CHOICE                      Unsecured         459.00           NA           NA            0.00       0.00
 HOME CHOICE                      Unsecured         459.00           NA           NA            0.00       0.00
 CITY OF JOLIET MUNICIPAL SERVICE Unsecured         150.00           NA           NA            0.00       0.00
 CNAC IL I115                     Unsecured      6,006.00            NA           NA            0.00       0.00
 COMCAST                          Unsecured         500.00           NA           NA            0.00       0.00
 ER SOLUTIONS/CONVERGENT/COMC Unsecured             176.00           NA           NA            0.00       0.00
 FIRST BANK OF DELAWARE           Unsecured         654.00           NA           NA            0.00       0.00
 ARNOLDHARRIS/WILL COUNTY         Unsecured         477.00           NA           NA            0.00       0.00
 ARNOLDHARRIS/WILL COUNTY         Unsecured         162.00           NA           NA            0.00       0.00
 ARNOLDHARRIS/WILL COUNTY         Unsecured         120.00           NA           NA            0.00       0.00
 CAB SERVICES INC/CITY OF JOLIET Unsecured          188.00           NA           NA            0.00       0.00
 CAB SERVICES/CITY OF JOLIET      Unsecured          66.00           NA           NA            0.00       0.00
 CBE GROUP/COMED                  Unsecured         637.00           NA           NA            0.00       0.00
 CERTEGY PAYMENT RECOVERY SER Unsecured              48.00           NA           NA            0.00       0.00
 CHOICE RECOVERY/BEST IMAGE DE Unsecured             23.00           NA           NA            0.00       0.00
 COMPLETE CREDIT SOLUTIONS/PLAI Unsecured           652.00           NA           NA            0.00       0.00
 COMPLETE CREDIT SOLUTIONS/PLAI Unsecured           561.00           NA           NA            0.00       0.00
 DSNB MACYS                       Unsecured         448.00           NA           NA            0.00       0.00
 ENHANCED RECOVERY CORP/DISH N Unsecured            234.00           NA           NA            0.00       0.00
 ENHANCED RECOVERY CORP/COMC Unsecured              176.00           NA           NA            0.00       0.00
 SFC CENTRAL BANKRUPTCY           Unsecured         219.00        218.75       218.75          15.80       0.00
 SILVER CROSS HOSPITAL            Unsecured         373.00        861.32       861.32          88.03       0.00
 SPRINT CORP                      Unsecured      1,000.00         907.07       907.07          92.71       0.00
 T MOBILE                         Unsecured      1,804.00         504.81       504.81          51.60       0.00
 VERIZON                          Unsecured      2,859.00       2,804.72     2,804.72        309.53        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-22645        Doc 51      Filed 03/19/19     Entered 03/19/19 12:16:42             Desc     Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                              $800.00            $800.00             $16.04
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                             $800.00            $800.00             $16.04

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,312.99          $2,312.99              $0.00
 TOTAL PRIORITY:                                          $2,312.99          $2,312.99              $0.00

 GENERAL UNSECURED PAYMENTS:                             $23,181.49          $2,474.57              $0.00


 Disbursements:

         Expenses of Administration                             $3,971.69
         Disbursements to Creditors                             $5,603.60

 TOTAL DISBURSEMENTS :                                                                       $9,575.29


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/19/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
